UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1627



ISMAIL MOHAMOUD ABDULLAHI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-479-740)


Submitted:   November 8, 2004          Decided:     November 22, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Edward Wilhelm, LAW OFFICES OF JAMES A. ROBERTS, Falls
Church, Virginia, for Petitioner.    Peter D. Keisler, Assistant
Attorney General, Margaret J. Perry, Senior Litigation Counsel,
Jennifer L. Lightbody, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ismail   Mohamoud     Abdullahi,    a   native   and    citizen   of

Somalia, petitions for review of the Board of Immigration Appeals’

(“Board”) order affirming the immigration judge’s decision denying

asylum,   withholding     of    removal,    and    withholding      under    the

Convention Against Torture.        For the reasons discussed below, we

deny the petition for review.

           The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).        We have reviewed the immigration

judge’s decision and the administrative record.             We are without

jurisdiction to review the decision that the application for asylum

was   untimely.     See   8    U.S.C.   §   1158(a)(3)   (2000);     see    also

Castellano-Chacon v. INS, 341 F.3d 533, 544 (6th Cir. 2003);

Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d Cir. 2003);

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003).                 We

further find no due process violation as a result of the Board’s

affirmance under 8 C.F.R. § 1003.1(e)(5) (2004).                  In addition,

Abdullahi failed to establish review was warranted by a three judge

panel under 8 C.F.R. § 1003.1(e)(6). Finally, we find the denial of

withholding from removal was supported by substantial evidence.*

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).


      *
      Abdullahi abandoned his challenge to the Board’s denial of
his application for withholding under the Convention Against
Torture.

                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -